Citation Nr: 0730946	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-20 583	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a low back disability has been 
received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
February 1981.

This appeal to the Board of Veterans Appeals (Board) arises 
from June and July 2003 rating actions that denied service 
connection for a low back disability on the grounds that new 
and material evidence to reopen the claim had not been 
received.

In October 2004, the veteran testified at a hearing before a 
Decision Review Officer at the RO; a transcript of the 
hearing is of record.

For the reasons expressed below, the issue on appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the appellant when 
further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These 
provisions include enhanced duties to notify and assist 
claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.

In written argument dated in August 2004, at the October 2004 
RO hearing on appeal, and in written argument dated in 
December 2004, the veteran's representative raised the issue 
of clear and unmistakable error (CUE) in the October 1981 
rating action which denied the veteran's original claim for 
service connection for a low back disability, as well as in 
all subsequent rating actions which continued the denial.  

However, the RO has not adjudicated the CUE issues, which the 
Board finds are inextricably-intertwined with the issue of 
whether new and material evidence to reopen the claim for 
service connection for a low back disability has been 
received, which latter issue is currently pending on appeal 
before the Board.  The Board finds that the CUE issues must 
thus be initially adjudicated by the RO prior to an appellate 
decision on the new and material evidence issue, as a finding 
of CUE in the October 1981 or any subsequent rating action 
would either render moot or have a significant impact on the 
new and material evidence issue.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (2 issues are "inextricably-
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:
 
1.  The RO should adjudicate the issues 
of whether the October 1981 rating action 
and all subsequent rating actions denying 
service connection for a low back 
disability were clearly and unmistakably 
erroneous.             
 
2.  If the RO finds no CUE in the October 
1981 and subsequent rating actions 
denying service connection for a low back 
disability, it must notify the veteran 
and his representative of the 
determination and of his appellate 
rights.  The appellant  and his 
representative are hereby reminded that, 
to obtain appellate jurisdiction over an 
issue not currently in appellate status 
(CUE in the October 1981 and subsequent 
rating actions), the veteran must perfect 
an appeal by timely filing a Notice of 
Disagreement and, after the issuance of a 
Statement of the Case, a timely 
Substantive Appeal.  

While the RO must furnish the appellant 
the appropriate time period in which to 
do so, the veteran should perfect an 
appeal on any CUE issue, if desired, as 
soon as possible to avoid unnecessary 
delay in the consideration of the appeal.

The RO must retain the claims folder 
until the veteran perfects an appeal on 
any CUE issue, or the date upon which the 
time period for doing so expires, 
whichever occurs earlier.  

The purpose of this REMAND is to afford due process and to 
accomplish additional adjudication; it is not the Board's 
intent to imply whether any benefit requested should be 
granted or denied.  The veteran needs take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

